PER CURIAM.
Assuming, without deciding, that the issue was propérly preserved for appellate review, but see Tillman v. State, 471 So.2d 32, 34-35 (Fla.1985), we conclude that sufficient evidence was adduced at trial to establish a prima facie case of burglary of a conveyance [§ 810.02(1), Fla.Stat. (1991)]. The state’s evidence established that the respondent reached into the open window of the complainant’s van, put a gun to the head of the complainant who was inside the van, and demanded the complainant’s money. This evidence clearly showed that: (1) the respondent committed an unauthorized entry into a conveyance, and (2) the respondent had a specific intent to commit an offense within the conveyance, to wit: a robbery or, at the very least, an aggravated assault against the complainant; thus, *944the two essential elements of the subject crime were established under Section 810.-02(1), Florida Statutes (1991). See Toole v. State, 472 So.2d 1174 (Fla.1985); State v. Hankins, 376 So.2d 285 (Fla. 5th DCA1979).
Because the respondent advances no other point on appeal aside from the sufficiency point and therefore does not challenge the other adjudications of delinquency herein, the adjudications of delinquency and dispositions thereunder aré, in all respects,
Affirmed.